The Supreme Court held that the charge of the judge was correct, and the plaintiff had judgment. Thompson, Ch. J., *6delivered the opinion of a majority of the court. “ Several very important and difficult questions, have been raised and discussed on the argument which, according to the view I have taken of the case, it becomes unnecessary for me particularly to notice. The only question of doubt in the case was, whether this court has jurisdiction of the cause, or whether it is one of exclusive admiralty jurisdiction. That courts of common law have cognizance of marine trespasses, is a point nowhere questioned. It is not the plea, but the nature of the question that determines the jurisdiction of the court.” He then goes on to argue that the privateer having been originally fitted out in the United States, in violation of an act of Congress, whether the commission was issued by competent authority, was altogether immaterial; for the very putting it on board within the jurisdiction of the United States, was illegal and itself a nullity. To inquire into this matter is not entertaining the question whether prize or not. “ The illegal fitting out of this privateer in direct violation of the act of Congress, precludes the defendant from setting up the claim or pretence, that the taking was as prize; and it is upon this ground alone that I place my opinion that this court has jurisdiction of the cause.” Judgment accordingly.